PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/751,088
Filing Date: 23 Jan 2020
Appellant(s): TEXAS INSTRUMENTS INCORPORATED



__________________
Ronald O. Neerings (Reg. No. 34227)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/27/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/31/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of claims 21, 23, 25, and 29-38 on the grounds of nonstatutory double patenting over claims 16-20 of US 10580722 has been overcome by the filing of the terminal disclaimer on 6/25/2022, and is thus withdrawn.
(2) Response to Argument
	Each of independent claims 21, 29, and 34 include a limitation directed to encapsulation material covering the first surface, including a rounded edge, and the semiconductor die.  The rejection of record, as set forth in the Final Rejection of 1/31/2022 in section 5, points to elements 40 and 22 of the Hashizume reference taken together as the claimed encapsulation material.  It is clear that taking these elements together meets these claim limitations and thus renders these claims anticipated.  
In response, it should be noted that Appellants’ arguments do not appear to be directed at this rejection, but rather to a hypothetical finding that solely the element 40 of Hashizume is the claimed encapsulant.  The Appellants extensively argue that element 40 does not cover the claimed “rounded edge shape”.  This assertion is wholly irrelevant to the rejection as the rejection is based on the elements 40 and 22 of Hashizume together meeting the claimed limitations.  Specifically, element 22 clearly covers the claimed “rounded edge shape” of Hashizume (see Figure 28 of Hashizume).  
In response to Appellants’ argument that the purpose of Hashizume’s “rounded edge shape” is different from that of the instant application, the fact that Appellants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Incidentally, Hashizume’s purpose for the “rounded edge shape” is the same as that of the instant application.  Hashizume states at paragraph [0212], reproduced and annotated by the Appellants at page 13 of their brief, that the purpose of the “rounded edge shape” is to “suppress the concentration of the current density”.  As would be immediately apparent to the ordinary artisan, the current density would be proportional to the electric field.  Suppressing the current density concentration is thus tantamount to decreasing the presence of high electromagnetic fields as asserted to be the purpose of the instant application by the Appellant at page 14 of their brief.
Concerning each of claims 23, 31, and 36, the intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. &Inter. 1987).  Here, each of these claims is directed towards the creation of “high electric field buildup”.  The term “high electric field” is a relative term with no special definition in the original disclosure.  Furthermore, the electric field would be dependent on the voltages applied.  Merely applying under use a sufficiently high voltage to reach a relatively “high electric field” to Hashizume meets the claim.  There do not appear to be any specific structural difference resulting from this functional limitation and thus Hashizume’s teachings are capable of the intended use.    
While the functional language of these claims does not have direct structural implications, it appears that the original disclosure ascribes this feature to “sharp edges in the lead frame” at paragraph [0014] of the instant specification.  It is clear that Hashizume’s lead frame has such sharp edges at least at element 22P2.  As such, were one to ascribe the structural feature of “sharp edges” to this functional language, Hashizume would still meet the claim.
Further concerning claim 23, this claim contains contingent limitations.  As set forth in MPEP § 2111.04, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  Thus, the functional limitations of claim 23 are only applicable “if the second surface is used to mount the semiconductor die” as claimed.  Since this hypothetical arrangement is conditional on the second surface being used to mount the semiconductor die, where there is no such mounting, the claim does not require the contingent limitations to be met.  Incidentally, Hashizume does meet them regardless as discussed above.
For at least these reasons, it has been shown that the instant claims, including the claim limitations in each independent claim directed to encapsulation material covering the first surface including a rounded edge and the semiconductor die are met by the rejections set forth in the Final Rejection of 1/31/2022.  Specifically, the encapsulation formed by combined elements 40 and 22 of Hashizume as the encapsulation material meets this limitation.  Appellants’ arguments are predicated on an interpretation of the prior art where solely element 40 of Hashizume is treated as the claimed encapsulation material, but this is not the interpretation of the present rejection.  The functional language of claims 23, 31, and 36 does not imply any particular structure given the relative and situationally dependent nature of the limitations as addressed above.  Nevertheless, Hashizume does teach the structure that is credited with these features by the Appellants in their original disclosure, regardless.
No other claims are meaningfully argued separately in the brief of 6/27/2022 and thus all the rejections of these claims are similarly proper.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RAJ R GUPTA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        
Conferees:
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829         
                                                                                                                                                                                               /JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.